DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 4/30/2019.
Claims 1-20 are currently pending and being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 12: 
Claims 1 and 12 recite “a) flat packing a furniture item, wherein a plurality of parts for the furniture item are flat packaged inside a plurality of packaging pieces, producing a plurality of boxes”, however it is unclear how this step produces boxes. It is further unclear what difference, if any, there is between “packaging pieces” and “boxes”. The claims should be amended to clarify the metes and bounds of these terms and how they can be distinguished over each other.
Claims 1 and 12 recite “c) unpacking the flat packed furniture item, wherein the plurality of parts, comprising a plurality of sets of furniture parts, is unpackaged from the plurality of boxes”. It is unclear if the underlined portion is in reference to the plurality of parts from step a), or if “sets” refers to something different.
Claims depending from the above claim(s) are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stone US 3,748,009 in view of Belcher US 3,807,622.
Regarding claim 1: 
Stone teaches a method for flat packing furniture, comprising: 
a) flat packing a furniture item (e.g. see col. 3, lines 42-58).
Stone does not expressly disclose
b) shipping the flat packed furniture item, wherein the plurality of boxes is shipped from a manufacturing location to a reseller location; 
c) unpacking the flat packed furniture item, wherein the plurality of parts, comprising a plurality of sets of furniture parts, is unpackaged from the plurality of boxes; 
d) assembling the furniture item, wherein the furniture item is assembled from the plurality of parts; and 
e) re-packing the furniture item, wherein the assembled furniture item is re-packaged with the plurality of packaging pieces. 
Belcher, however, teaches that it is known to perform steps b) through e) for flat packaged items, disclosing the items “may be shipped in a flat condition, assembled and disassembled for re-shipment and ultimate reuse, eliminating discarded material and relieving the burden of solid waste disposal.” (col. 1, lines 61-64).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Stone method by shipping, unpacking, assembling, then re-packing the item, since this would allow it to be reused and resold multiple times.
While neither reference specifically discloses a plurality of parts for the furniture item are flat packaged inside a plurality of packaging pieces, Examiner noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI. B). In this case, it would have been obvious to hold Stone’s various panels, etc. in multiple, separate boxes, for example, to protect the components from scratching against each other during shipping.
Regarding claim 2: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 1, as discussed above, further comprising: re-shipping the furniture item; wherein the re-packaged furniture item is shipped from the reseller location to a customer location (Belcher, col. 1, lines 61-64; anyone who receives the re-shipped cabinet can be considered the customer). 
Regarding claim 3: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 1, as discussed above, but does not teach wherein the plurality of boxes further comprises: a) a first box, comprising: a first packaging piece; and a first set of furniture parts, wherein the first set of furniture parts is flat packed inside the first packaging piece; b) a second box, comprising: a second packaging piece; and a second set of furniture parts, wherein the second set of furniture parts is flat packed inside the second packaging piece; and c) a third box, comprising: a third packaging piece; a fourth packaging piece; and a third set of furniture parts, wherein the third set of furniture parts is flat packed inside the third and fourth packaging pieces; wherein the first, second, and third sets of furniture parts are configured to be assemblable as the furniture item; such that the packaging pieces are configured to be reused as packaging for the furniture item, such that the first, second, third, and fourth packaging pieces are configured to cover outer surfaces of the furniture item. 
However, as stated in the rejection of claim 1 above, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI. B). In this case, it would have been obvious to hold Stone’s various panels, connectors, hardware, etc. (see components FIG. 3) in multiple, separate boxes, for example, to protect the components from scratching against each other during shipping.
Regarding claim 4: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 1, as discussed above, wherein the furniture item is a cabinet (Stone, FIG. 1). 
Regarding claim 5: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 3, as discussed above, wherein the furniture item is a cabinet, and wherein: a) the first set of furniture parts comprises face parts of the cabinet, comprising: a face panel, which is a part of a front side of the cabinet; doors, which are part of the front side of the cabinet; and a back panel; b) the second set of furniture parts comprise gut parts of the cabinet, comprising: a bottom panel; a toe panel; and parts for drawer boxes; and c) the third set of furniture parts comprise side parts of the cabinet, comprising: a right side; and a left side (Stone discloses all of these elements that are common to cabinets).
Regarding claim 6: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 5, as discussed above, wherein the second set of furniture parts further comprises a top panel (Stone, 110). 
Regarding claim 12: 
The combination of Stone and Belcher teaches the claimed method (see rejection of claim 1 above), but does not teach wherein the plurality of boxes further comprises: a first box, comprising: a first packaging piece; and a first set of furniture parts, wherein the first set of furniture parts is flat packed inside the first packaging piece; a second box, comprising: a second packaging piece; and a second set of furniture parts, wherein the second set of furniture parts is flat packed inside the second packaging piece; and a third box, comprising: a third packaging piece; a fourth packaging piece; and a third set of furniture parts, wherein the third set of furniture parts is flat packed inside the third and fourth packaging pieces; wherein the first, second, and third sets of furniture parts are configured to be assemblable as the furniture item; such that the packaging pieces are configured to be reused as packaging for the furniture item, such that the packaging pieces are configured to cover outer surfaces of the furniture item. 
However, as stated in the rejection of claim 1 above, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI. B). In this case, it would have been obvious to hold Stone’s various panels, connectors, hardware, etc. (see components FIG. 3) in multiple, separate boxes, for example, to protect the components from scratching against each other during shipping.
Regarding claim 13: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 12, as discussed above, further comprising: re-shipping the furniture item  (Belcher, col. 1, lines 61-64); wherein the re-packaged furniture item is shipped from the reseller location to a customer location (anyone who receives the re-shipped cabinet can be considered the customer). 
Regarding claim 14: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 12, as discussed above, wherein the furniture item is a cabinet, and wherein: a) the first set of furniture parts comprises face parts of the cabinet, comprising: a face panel, which is a part of a front side of the cabinet; doors, which are part of the front side of the cabinet; and a back panel; b) the second set of furniture parts comprise gut parts of the cabinet, comprising: a bottom panel; a toe panel; and parts for drawer boxes; and c) the third set of furniture parts comprise side parts of the cabinet, comprising: a right side; and a left side  (Stone discloses all of these elements that are common to cabinets). 
Regarding claim 15: 
The combination of Stone and Belcher teaches the method for flat packing furniture of claim 14, as discussed above, wherein the second set of furniture parts further comprises a top panel (Stone, 110). 
Allowable Subject Matter
Claims 7-11 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for indicating allowable subject matter: The prior art has been found to disclose similar flat packaged furniture items; however, the prior art fails to disclose the details of the various packaging pieces and how they receive the furniture items, as recited in claims 7-11 and 16-20. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731